 PARAMOUNT GENERAL HOSPITAL, INC.Paramount General Hospital,Inc.andHospital andService Employees Union Local 399,Service Em-ployees International Union,AFL-CIO,Petitioner.Case 21-RC-13855March 21, 1975DECISION ON REVIEWBY MEMBERSFANNING, JENKINS, KENNEDY, AND PENELLOOn November 1, 1974, the Regional Director forRegion 21 issued a Decision and Direction of Electionin the above-entitled proceeding wherein he directed anelection in the Petitioner's requested unit, excludingtherefrom,inter alia,registry employees employed bythe Employer in its hospital operations. Thereafter, inaccordance with Section 102.67 of the National LaborRelations Board's Rules and Regulations, Series 8, asamended, the Employer filed a timely request for re-view of the Regional Director's Decision on thegrounds,inter alia,that in concluding that registryemployees should be excluded from the unit, he madefindings of fact which are clearly erroneous and departfrom Board precedent.By telegraphic order dated December 4, 1974, therequest for review was granted regarding the exclusionof certain registry employees, and it was denied in allother respects. The election was stayed pending deci-sion on review.The Board has considered the entire record in thiscase with respect to the issues under review and herebyaffirms the Regional Director's Decision and Directionof Election.'The appropriate unit is as describedbelow?All employees employed by the Employer at itshospital located at 16453 South Colorado Boule-vard,Paramount, California; excluding profes-sional employees, registered nurses, medical doc-tors, registry employees, employees of contractemployers, guards, and supervisors as defined inthe Act.Accordingly, we shall remand the case to the Re-gional Director for Region 21 for the purpose of con-IThe Regional Director's pertinent findings are excerpted from his Deci-sion and Direction of Election and attached as an appendix heretoWegranted review herein partly in view of the Board's scheduled oral argumentin a number of cases raising unit issues in nonprofit hospitals. We aresatisfied, upon review of the record, that the Regional Director appropri-ately concluded that the registry employees, like those of contract employ-ers, have a sufficiently distinct community of interest apart from the em-ployees in the requested unit to justify their exclusion from the unit2 The unit description set forth by the Regional Director in his Decisionismodified to make clear the specific exclusions from the unit, particularlythe fact that the housekeeping employees, nonprofessional pharmacy em-ployees, unlicensed clinical laboratory employees, and laboratory clericalsare employees of contract employers.31ducting an election pursuant to his Decision and Direc-tion of Election in the appropriate unit, as describedabove, except that the period for determining eligibilityshall be the payroll period immediately preceding thedate of this Decision on Review.33 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to,vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc.,156 NLRB 1236 (1966),N.L.R.B. v. Wyman-Gordon Co.,394 U.S. 759(1969). Accordingly, it is hereby directed that a revised election eligibilitylist, containing the names and addresses of all the eligible voters, must befiled by the Employer with the Regional Director for Region 21 within 7days of the date of this Decision on Review. The Regional Director shallmake the list available to all parties to the election. No extension of timeto file this list shall be granted by the Regional Director except in extraordi-nary circumstances Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objections are filedAPPENDIXThe Employer is a California corporation engaged inthe operation of an acute hospital located at 16453South Colorado Boulevard,Paramount,California.Petitioner seeks to represent all employees of theEmployer employed at the hospital,excluding allprofessional employees,registered nurses, medical doc-tors, guards,and supervisors,as defined in theAct. TheEmployer,in addition,would include in the unit, allregistry employees,nonprofessional pharmacy em-ployees, housekeeping employees,and unlicensed clini-cal laboratory technicians, and laboratory employees,all of whom the Employer claims are jointly employedby it.Petitioner,on the other hand,would exclude suchemployees, inasmuch as it contends that they are notjointly employed by the Employer.There is no historyof collective-bargaining for any of the employees in-volved in this proceeding.The registry employees in question are Licensed Vo-cationalNurses(LVN's)and nurses aides whom theEmployer claims are employed on a recurrent basis,and who are paid directly by the Employer.(There areother registry employees who are paid by the registry,rather than the hospital,but whom the Employer doesnot seek to include in the unit.)Registry employees,who are often employed by more than one registry, aresent by any of the several independent registries withwhich the Employer does business,according to theneeds of the latter, on a temporary basis. These em-ployees receive per diem compensation negotiated bythe Employer and the registry,which,on an hourlybasis, works out to a rate higher than regular employeesat the hospital in the same classifications.The purposeof the higher rates is to compensate the registry em-ployees for their lack of benefits,which the regularemployees receive from the hospital.Although the registry employees wear ID badges likethe regular employees,share the same breaks, lunch-217 NLRB No. 22 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime,'cafeteria, shift schedules, and employee rules,wear similaruniforms, and are subject to similar nurs-ing supervision and disciplinaryaction asthe regularemployees, the registry employees are hired by theirrespectiveregistries,where they submit job applica-tions. Each registry employee who is paid directly bythe Employer has a contract with one or more registriesto which a fee is paid for job assignments. Registryemployees are not subject to job evaluations, eitherbefore assignment or thereafter. If the hospitalis satis-fied with her work, it may request her for futureassign-ments. The assignments are for limited periods of timeto fulfill a temporary need of the hospital.Registry employees do not submit job applications tothe Employer at the start of an assignment, but merelyshow theirlicenses.They punch in and out of the hospi-tal timeclock, like the regular employees, but must, inaddition, sign in and out on a separate sheet for registryemployees. Further, registry employees are coded dif-ferently on the Employer's payroll records. There is nohospital policy for advancement or registry employeesto supervisory positions. On occasion, registry em-ployees attend educational programs provided by theEmployer, on such matters as fire and safety, but therecord does not substantiate the Employer's contentionthat they receive discounts on medical services at thehospital. It does not appear that they have a grievanceprocedure with the Employer, although their registriesprovide such.The other employees in the dispute at the hospitalare the housekeeping employees employed by Univer-salHospitalCare, nonprofessional pharmacy em-ployees employed by Sigma Medical Enterprises, andunlicensed laboratory technicians and laboratory cleri-cals employed by Medical Lab Management. Early inthe hearing the Employer had also sought to includenonprofessional physical therapy employees employedby Century Plaza Therapy; however, the Employersubsequently withdrew that contention. None of theother employers appeared at the hearing.The aforementioned employers, hereafter called con-tract employers, have similar contractual relationshipswith the Employer to provide employees on a steady,full-time basis, in the aforementioned classifications,depending upon the needs of the Employer.The employees are interviewed and hired by theirrespective contract employers from whom they alsoreceive their paychecks.The employees are notscreened further by the Employer prior to hire. Theyenjoy benefits through their respective contract em-ployers as well as workmen's compensation. Each con-tract employer has a supervisor for its employees. Suchsupervisors are department heads at the hospital, butare paid by their respective contract employers. Suchsupervisors attend hospital committee meetings and de-termine who is to work overtime in their departments.The employees in question do not submit employmentapplications to the Employer, although the latter re-tains the right to terminate such employees or recom-mend such to their employers, during the 90-day pro-bationary period for new employees. The employeeswear ID badges like the regular employees, but theEmployer does not maintain a separate file on each ofthe employees in question. The Employer merely keepsa folder on each contract employer showing a roster ofemployees during a given period from that companyand to whom ID badges have been issued by the Em-ployer.The contract employers' employees punch a time-clock like the regular employees; attend in-service pro-gramsregarding such matters as fire, safety, and disas-terpreparednesswith the regular employees; aresubject to hospital discipline; use the same dining roomas regularemployees for breaks and meals; are entitledto discounts for services at the hospital; and are subjectto the same employeerules asthe regular employees.The work of the unlicensed laboratory technicians isscreened by the Employer for accuracy. There are jointmeetings between the Employer and contract employ-ers'supervisorstodiscussworking conditions,schedules, -and adequacy of staffing. Neither at thesemeetingsnor at any other times do they discuss thewages,hours, or benefits of the employees in question.There is no evidence that the Employer employs anyemployees in the same classifications as the employeesin question.As previously mentioned, the Employer contendsthat a joint-employer relationship exists between it andthe registries,as well asit and the contract employers,and that, therefore, the employees of said registries andcontract employers must be included in the hospital-wide unit.For purposes of my decision here, I do not find itnecessary to determine whether the record substan-tially supports a finding that a joint-employer relation-ship exists between the Employer and the various regis-triesand contract employers. For even if such arelationship were found, it does not necessarily followthat a hospitalwide unit including the employees of thevarious registries and contract employers is the onlyappropriate unit. Rather, the question is whether theunit sought by Petitioner, which excludes the disputedemployees, may also be appropriate within themeaningof the Act.The Western and Southern Life InsuranceCompany,163NLRB 138;Bargain Town U.S.A. ofPuerto Rico, Inc.,162 NLRB 1145, 1147.While there are a number of factors which indicatethat all of the employees at the hospital share a com-mon community of interest, there are other significantfactors which establish that the employees of the regis- PARAMOUNT GENERAL HOSPITAL, INC.tries and contract employers also have a separate anddistinct community of interest from that of the otheremployees. Thus, registry employees are temporaryemployees who work as needed, are paid on a per diembasis, and receive no fringe benefits. They often workfor more than one employer and are free to accept orreject referrals if they so desire. They are hired by theirrespective registry or registries and are not evaluated bythe Employer when reporting to work or thereafter.And, unlike regular employees, each registered em-ployee pays a registry fee for each job referral and isrequired to sign in and out at the hospital on a registryemployee sheet.In the case of the employees of the contract employ-ers, the record discloses that those employees, unlikethe Employer's regular employees, are paid and super-vised by their contract employers, receive benefits andworkmen's compensation through them, and are inter-viewed and hired by them at which time new employeesare informed of their wages, hours, and working condi-tions. The employees do not submit employment ap-plications to the Employer, they are not further33screened by the Employer, and the Employer does notmaintain separate personnel records for them. Andwhile the Employer and the contract employers jointlydetermine staffing patterns and general fees for theservices, the contract employers do not consult with theEmployer regarding specific, wages, hours, or benefitsof the employees in question.Under all of the circumstances, including the ab-sence of a bargaining history for any of the employeesand of a request by a union for the inclusion of theregistry. employees or the contract employers' em-ployees, cf.Jewel Tea Co. Inc., etc.,162 NLRB 508,510, I find that the employment interest of those em-ployeds are sufficiently different from those of the em-ployees sought by Petitioner to warrant their exclusionfrom the unit.Bargain Town U.S.A. of Puerto Rico,Inc., supra.Accord:Zayre Corp.,170 NLRB 1751,1752. Accordingly, I shall direct an election in the unitsought by Petitioner, which I find to be an appropriateunit.There are approximately 300 employees in the unit.